EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven French on 10/28/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/22 and 01/05/20 were filed after the mailing date of the allowance on 11/10/21 but before the payment of the issue fee and therefore submitted before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT

In an AFCP interview with Steven French, the Examiner was authorized to make the following amendment.
Please replace claim #2 with the following; 
Claim #2
(Currently Amended) A display device, comprising:
a display panel; a buffer layer on one surface of the display panel;
a heat dissipation layer on one surface of the buffer layer; [[and]]
a radiation member on the heat dissipation layer; and
an adhesive layer between the heat dissipation layer and the buffer layer,
, and
wherein the buffer layer is between the display panel and the heat dissipation layer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches aa devices comprising of display panel, buffer layer and  radiation member on a heat dissipation layer, (Huang, 2018/0114933; Yang et al., 2016/0211431), it fails to teach either collectively or alone, wherein an adhesive layer between the heat dissipation layer and the buffer layer wherein one surface of the heat dissipation layer facing the one surface of the buffer layer has a smaller area than the one surface of the buffer layer, and wherein the buffer layer is between the display panel and the heat dissipation layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #2-10, 12, 13 are allowed.
Claim #2
An adhesive layer between the heat dissipation layer and the buffer layer,wherein one surface of the heat dissipation layer facing the one surface of the buffer layer has a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/08/2022
/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 8, 2022